Exhibit 10.1

 

LOGO [g69263image001.jpg]

 

        

20 North First Street

First Floor

Los Altos, CA 94022

Tel: 650-518-7111

October 30, 2015

Mr. James Wheat

Via E-mail

Dear James,

On behalf of Unwired Planet, Inc. (the “Company” or “Unwired Planet”), I am
pleased to offer you the position of Chief Financial Officer of Unwired Planet.
Your first day of employment with the Company will be November 2, 2015, unless
an earlier start date is mutually agreed. You will report to Mr. Boris Teksler,
the Company’s Chief Executive Officer. This letter agreement sets forth the
terms of your employment with the Company.

COMPENSATION:

Base Salary: Your initial base salary will be at the rate of $290,000 per year,
less payroll deductions and all required withholdings, paid regularly in
accordance with standard Company procedures. You will be eligible for periodic
salary reviews based on the Company’s and your individual performance.

Bonus: You will be eligible to be considered for an incentive bonus in the
target amount of sixty percent (60%) and up to a maximum amount of ninety
percent (90%) of your annual base salary for each fiscal year of the Company
relative to milestones to be agreed upon between you and the Company’s Chief
Executive Officer, subject to periodic review. You must remain employed by the
Company on the last day of such fiscal year to earn and be eligible for a bonus.

Equity: The Company will grant you an option to purchase 500,000 shares of
common stock (the “Option”), subject to Board approval. The Option will have an
associated exercise price set at the closing price of the Company’s common stock
on the date of grant (the “Grant Date”). The Option will vest over three
(3) years (with one-third vesting on the first (1st) anniversary of the
commencement of your employment and the balance vesting in ratable quarterly
installments) subject to your continued employment. The Option will be subject
to the terms and conditions of the Company’s Second Amended and Restated 2006
Stock Incentive Plan (as amended, restated or otherwise modified from time to
time, the “Plan”). In the event of a Change in Control (as defined below) and
the termination of your employment with the Company or its successor entity by
the Company or its successor entity without Cause (as defined below) during the
twelve (12) months following such Change in Control, the Option shall
immediately vest and shall become exercisable upon the termination of your
employment.

For purposes of the foregoing, “Cause” shall mean any of the following: (i) your
conduct constituting a material act of misconduct in connection with the
performance of your duties, including, without limitation, misappropriation of
funds or property of the Company or any



--------------------------------------------------------------------------------

of its affiliates; (ii) your commission of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct by you that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its affiliates if you were retained in this position;
(iii) your continued non-performance of your duties hereunder (other than by
reason of your physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Board; (iv) your breach of the Confidentiality Agreement or any of its
restrictive covenant obligations (e.g., confidentiality, non-solicitation,
etc.); (v) your material violation of the Company’s written employment policies;
or (vi) failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

For purposes of the vesting acceleration provisions that apply to your stock
option grant, “Change in Control” shall mean the occurrence of any of the
following events: (i) any person or group is or becomes the beneficial owner,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company, including by way of merger, consolidation or otherwise;
(ii) a Qualifying Asset Sale (as defined below) to a person or group of related
persons, as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934; (iii) a
merger or consolidation or similar transaction involving the Company; (iv) a
change in the composition of the Board occurring within a two-year period, as a
result of which fewer than a majority of the Directors are Incumbent Directors
(as defined below); or (v) a dissolution or liquidation of the Company.

“Incumbent Directors,” as used in the preceding paragraph, shall mean directors
who either (i) are directors of the Company as of the date of this offer letter
or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii), or (iii) within the definition of Change in Control above, or in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company.

A “Qualifying Asset Sale” means the sale, exchange, lease or other disposition
of all or substantially all of the assets of the Company including but not
limited to the sale, exclusive license or other disposition of the rights held
by the Company or a subsidiary of the Company in or to one or more patents that
has or have been asserted against one or more parties in any litigation
proceeding to which the Company or any of its subsidiaries is currently a party
as of the date hereof (the “Subject Patents”) including but not limited to by
way of the sale, transfer or other disposition of a majority of the equity
ownership interests of any subsidiary or other entity directly or indirectly
controlled by the Company and that owns or otherwise holds any of the Subject
Patents.

BENEFITS:

Employee Benefit Plans: You will be entitled to participate in all group benefit
plans generally available to senior executives of the Company, in accordance
with Company policy.



--------------------------------------------------------------------------------

Business Expenses: You will be reimbursed for reasonable and documented
out-of-pocket business expenses in connection with the performance of your
duties and responsibilities as General Counsel of the Company, in accordance
with the Company’s expense reimbursement policy.

TERMINATION:

Your employment with the Company at all times will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. If your employment is terminated, you will be
entitled to payment of all earned but unpaid base salary amounts and any
unreimbursed business expenses through your final date of employment.

CONFIDENTIALITY AGREEMENT AND RESTRICTIVE COVENANTS:

Concurrently with signing this Agreement, you agree to sign and return with this
Agreement the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”), attached hereto as Exhibit A.

Section 280G. In the event that the amount of any compensation payable to you
pursuant to this letter agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which you become subject to the excise
tax imposed by Section 4999 of the Code; provided that such reduction shall only
occur if it would result in you receiving a higher After Tax Amount (as defined
below) than you would receive if the Aggregate Payments were not subject to such
reduction. In the event of such a reduction, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c). For purposes hereof, the “After Tax Amount” means
the amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on you as a result of your receipt of the
Aggregate Payments. The determination as to whether such a reduction in the
Aggregate Payments is required hereby shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”).

Governing Law. This Agreement will be governed by the laws of the State of
California without reference to conflict of laws provisions.

Entire Agreement: This letter agreement, your Confidentiality Agreement and any
written Company plans that are referenced in this agreement, as such written
plans may be amended by the Company from time to time, set forth the terms of
your employment with the Company, and supersede and replace any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company. No waiver, alteration, or modification, if any, of
the provisions of this agreement shall be binding unless in writing and signed
by duly authorized representatives of the parties hereto.



--------------------------------------------------------------------------------

James, we are very pleased that you have agreed to join us and look forward to
working together.

Please sign below to formalize your acceptance of our offer and return a scanned
copy of the letter to my attention no later than October 30, 2015.

Best regards,

 

/s/ Boris Teksler

Boris Teksler, President/CEO

Signed, agreed and accepted:

 

/s/ Jim Wheat

James Wheat

October 30, 2015



--------------------------------------------------------------------------------

Exhibit A

UNWIRED PLANET, INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT (“CIIA Agreement”)

As a condition of my becoming employed (or my employment being continued) by
Unwired Planet, Inc. a Delaware corporation or any of its other current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:

1. Employment Relationship I understand and acknowledge that this Agreement does
not alter, amend or expand upon any rights I may have to continue in the employ
of Company or the duration of my employment relationship with the Company under
any existing agreements between the Company and me or under applicable law. Any
employment relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the Relationship), prices and costs, markets, software,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
licenses, finances, budgets or other business information disclosed to me by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or created by me during the period of the
Relationship, whether or not during working hours. I understand that
“Confidential Information” includes, but is not limited to, information
pertaining to any aspects of the Company’s business which is either information
not known by actual or potential competitors of the Company or is proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. I further understand that Confidential Information does not
include any of the foregoing items which has become publicly and widely known
and made generally available through no wrongful act of mine or of others who
were under confidentiality obligations as to the item or items involved.

(b) Former Employer Information. I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or trust prior or subsequent to the
commencement of my Relationship with the Company, and I will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior



--------------------------------------------------------------------------------

Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of my Relationship with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by the Company and which relate to the
proposed businesses, products, or research and development of the Company
(collectively referred to as “Inventions”), except as provided in Section 4(e)
below. I further acknowledge that all Inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and during the period
of my Relationship with the Company are “works made for hire” (to the greatest
extent permitted by applicable law) and are compensated by my salary unless
regulated otherwise by the mandatory law of the state of California, USA.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.

(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under certain provisions of California Labor Code which
states:

Section 2870: (a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the



--------------------------------------------------------------------------------

employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable. .

I will advise the Company promptly in writing of any inventions that I believe
meet such provisions and are not otherwise disclosed on Exhibit A.

4. Returning Company Documents. I agree that, at the time of termination of my
Relationship with the Company, I will deliver to the Company (and will not keep
in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to the Relationship or otherwise belonging to the
Company, its successors or assigns. I further agree that to any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. In the event
of the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit B.

5. Notification to Other Parties. In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer,
and/or entity with whom I maintain a consulting relationship, including parties
with whom such relationship commences after the effective date of this
Agreement, about my rights and obligations under this Agreement.

6. Non-Competition and Non-Solicitation. In order to protect the Company’s
Confidential Information and good will, during my employment and for a period of
twelve (12) months following the termination of my employment for any reason
(the “Restricted Period”):

(a) I will not directly or indirectly, whether as owner, partner, shareholder,
director, manager, consultant, agent, employee, co-venturer or otherwise,
engage, participate or invest in any business activity anywhere in the United
States that performs any services or otherwise seeks to invalidate, contest or
defend against the patent assets of the Company or its affiliates; provided that
this shall not prohibit any possible investment in publicly traded stock of a
company representing less than one percent of the stock of such company.

(b) I will not, directly or indirectly, in any manner, other than for the
benefit of the Company, call upon, solicit, divert, take away, accept or conduct
any business from or with any of the licensors to or customers or prospective
customers of the Company or any of its suppliers, vendors or licensees of the
Company’s products, in each case, that are known to me, with respect to any
business, products or services that are competitive to the products or services
offered by the Company or under development as of the date of termination of my
Relationship with the Company.

(c) I will not, directly or indirectly, in any manner, solicit, entice, attempt
to persuade any other employee or consultant of the Company to leave the Company
for any reason or otherwise participate in or facilitate the hire, directly or
through another entity, of any person who is employed or engaged by the Company
or who was employed or engaged by the Company within six months of any attempt
to hire such person.

I acknowledge and agree that if I violate any of the provisions of this
Section 6, the running of the Restricted Period will be extended by the time
during which I engage in such violation(s).

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.



--------------------------------------------------------------------------------

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, United
States of America, without giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(c) Severability, Successors and Assigns and Survival. If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect. This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. The
provisions of this Agreement shall survive the termination of the Relationship
and the assignment of this Agreement by the Company to any successor in interest
or other assignee.

(d) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

The parties have executed this Agreement on the respective dates set forth
below:

 

Unwired Planet, Inc.       Employee By:  

/s/ Boris Teksler

      By:  

/s/ Jim Wheat

Name:   Boris Teksler       Name:   James Wheat Date:   October 30, 2015      
Date:   October 30, 2015



--------------------------------------------------------------------------------

EXHIBIT A to CIIA Agreement

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 4

 

Title

 

Date

 

Identifying Numberor

Brief Description

 

 

         No inventions or improvements

         Additional Sheets Attached

Signature of Employee:                                                      

James Wheat

Date:



--------------------------------------------------------------------------------

EXHIBIT B to CIIA Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Unwired Planet,
its subsidiaries, affiliates, successors or assigns (together the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that I shall comply with the restrictive covenants set forth in
Section 6 of the Confidential Information and Invention Assignment Agreement for
the Restricted Period (as defined therein) except as such compliance may be
excused by the terms of my offer letter.

 

Date:    

(NO SIGNATURE REQUIRED)

  (Employee’s Signature)  

 

  (Type/Print Employee’s Name)